Order entered January 8, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-01024-CR
                                   No. 05-14-01025-CR
                                   No. 05-14-01026-CR
                                   No. 05-14-01027-CR


                    WILLIAM TREMAINE PATTERSON, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F12-71245-M, F14-45181-M, F14-45182-M, F14-45183-M

                                         ORDER
       The State’s January 5, 2015 motion to accept the State’s previously-tendered brief in

cause no. 05-14-01024-CR is GRANTED. The State’s brief received by the Clerk of the Court

on December 23, 2014 is DEEMED timely filed on the date of this order.

                                                   /s/   LANA MYERS
                                                         JUSTICE